Title: To Benjamin Franklin from John Paul Jones, 14 September 1778
From: Jones, John Paul
To: Franklin, Benjamin


Honored and Dear Sir,
Brest September 14th. 1778.
Your much esteemed favor of the 6th. at 5 AM. I received the 8th. That kind letter from your Hand at so early an Hour adds much to former Obligations, but more especially as it found me in need of such Cordials; for I have yet received no other letter from the Eastward since the 17th. before Doctor Bancrofts indisposition.
The Strange mistake of the Minister induced me to write the within letter to the Prince the 9th. I sent it inclosed to Doctor Bancroft, as I apprehended that it would Appear before your return to Passy from the Country. It was submitted to his Criticism, therefore I am not sure whither it has or has not been delivered.
I yesterday took the resolution to write the inclosed explicit letter to the Minister. I still wish to think he meant to do me Service from the beginning, And in that Case I think a liberal Minded Man ought not to take offence at liberal Sentiments, Especially where there is no offence intended. I submit both the letters to You with Utmost deference and beg you will Suppress the last if you find it Amiss. I am sorry it is so long, but I could not be Sufficiently full, and more Concise.
I should have made no Mention of my Rank had it not been hinted to me that it was proposed to send me from St. Malo under the Command of French Lieutenants, which I think I ought not to Submit to, as Congress has never proposed to put me under the Command of Captains. The Frigates from St. Malo were sent in consequence of a hint which I furnished. Tho’ I am myself neglected, I hope they have been very successful.
I have Written to the Marine Committee that the Court of France have requested as a favor by a letter to the American Plenipotentiaries, that I might be permitted to remain for some time in Europe. Of course no Command will be reserved for me in America. Yet it is more consistent with my Honor and Duty, However great the Mortification, to return to America unemployed before the Winter; than it would be to remain here Amused with Unmeaning Promises ’till the Spring, and then be disappointed.
It is in Vain for the Minister to pretend that he has not Ships to bestow. I know the contrary. He has bestowed the Renommée and others here since my return; and there are yet several New Ships Unbestowed at St. Malo and elsewhere: I know too that, unless the States oppose it, the Indean can be got afloat with a tenth part of the Difficulty that has been represented. If I was worth his notice at the beginning I am not less so now.
After all, You have desired me to have Patience. And I promise you that I will wait your kind Advice, and take no Step without your Approbation. If it were consistent and convenient for you to See Monseigneur de Sartine, I should hope that such an explanation would be the consequence as might remove every cause of Uneasiness. I am, with a Heart impressed with Sentiments of the truest Esteem and Respect, Honored and dear Sir Your very Obliged very Obedient very humble Servant,
Jno P Jones

NB No News to be depended upon from the Fleet.
His Excellency Doctor Franklin.

 
Endorsed: Capt Jones Brest Sept. 14. 78
